 
 
I 
111th CONGRESS
1st Session
H. R. 2240 
IN THE HOUSE OF REPRESENTATIVES 
 
May 4, 2009 
Mr. Meek of Florida introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to allow a nonrefundable credit for mentoring and housing young adults. 
 
 
1.Nonrefundable credit for mentoring and housing young adults 
(a)In generalSubpart A of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after section 25D the following new section: 
 
25E.Mentoring and housing certain young adults 
(a)Allowance of creditIn the case of a taxpayer who is a qualified mentor, there shall be allowed as a credit against the tax imposed by this chapter for the taxable year with respect to each qualifying mentored individual by the taxpayer an amount equal to $1,000. 
(b)Limitations 
(1)Proration of credit for years in which individual attains age 18 and 21In the case of a qualifying mentored individual who attains age 18 or 21 during the taxable year, the credit allowed under subsection (a) shall be the amount specified in subsection (a) multiplied by a fraction, the numerator of which is the number of days in the taxable year such individual is 18 or 20 (as the case may be) and the denominator of which is the number of days in the taxable year. 
(2)Limitation based on amount of taxIn the case of a taxable year to which section 26(a)(2) does not apply, the credit allowed under subsection (a) for any taxable year shall not exceed the excess of— 
(A)the sum of the regular tax liability (as defined in section 26(b)) plus the tax imposed by section 55, over 
(B)the sum of the credits allowable under this subpart (other than this section) and section 27 for the taxable year. 
(c)DefinitionsFor purposes of this section— 
(1)Qualified mentorThe term qualified mentor means an individual— 
(A)who attained the age of 21 before the beginning of the taxable year, 
(B)with respect to whom any agency certified by the State (including a private mentoring agency and governmental mentoring agency) in which the taxpayer has his principle place of abode to provide or facilitate mentoring services has placed a qualifying mentored individual, and 
(C)who is in compliance with the mentoring requirements of such agency or State with respect to the qualifying mentored individual. 
(2)Mentoring requirementsThe term mentoring requirements includes participating in a one-on-one relationship as a positive role model with a qualifying mentored individual and involves meetings and activities on not less than a monthly basis. 
(3)Qualifying mentored individualThe term qualifying mentored individual means an individual who— 
(A)has attained the age of 18 as of the close of the taxable year but did not attain age 22 during the taxable year, 
(B)as of the day before the date on which the individual attained the age of 18, was placed by an authorized placement agency or by judgment, decree, or other order of any court of competent jurisdiction, and 
(C)has the same principal place of abode as the taxpayer for more than one-half of such taxable year. 
(d)Identification requirementNo credit shall be allowed under this section to a taxpayer with respect to a qualifying mentored individual unless the taxpayer includes the name and taxpayer identification number of such qualifying mentored individual on the return of tax for the taxable year. 
(e)Taxable year must be full taxable yearExcept in the case of a taxable year closed by reason of the death of the taxpayer, no credit shall be allowable under this section in the case of a taxable year covering a period of less than 12 months.. 
(b)Conforming amendments 
(1)Section 23(b)(4)(B) of such Code is amended by striking section 25D and inserting sections 25D and 25E. 
(2)Section 24(b)(3)(B) of such Code is amended by inserting 25E, after 25D,. 
(3)Section 25B(g)(2) of such Code is amended by inserting 25E, after 25D,.
(4)Section 25D(c)(1)(B) of such Code is amended by inserting and section 25E after this section.  
(5)Section 26(a)(1) of such Code is amended by inserting 25E, after 25D,.
(6)Section 30(c)(2)(B)(ii) of such Code is amended by inserting 25E, after 25D,.
(7)Section 30B(i)(2)(B)(ii) of such Code is amended by inserting 25E, after 25D,.
(8)Section 30D(d)(2)(B)(ii) of such Code is amended by striking 23 and 25D and inserting 23, 25D, and 25E. 
(c)Clerical amendmentThe table of sections for subpart A of part IV of subchapter A of chapter 1 of such Code is amended by inserting after the item relating to section 25D the following new item: 
 
 
Sec. 25E. Mentoring and housing certain young adults.. 
(d)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act. 
 
